Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 29, 2022 is acknowledged.
3.	Claims 1-16 and 20-23 are pending in this application.
4.	Applicant elected Group 1 (claims 1-13) and elected SEQ ID NO: 12 as the species of insulin sequence, poly9lactic-co-glycolic acid) (PLG) as the polymer and PEG as the additional component in the reply filed on September 24, 2021. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election had been treated as an election without traverse in the previous office action. Restriction was deemed to be proper and made FINAL in the previous office action. Claims 14-16 and 20-23 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 9-10 remain withdrawn from further consideration as being drawn to nonelected species. Applicant amended claim 11 to recite an independent claim that would have been restricted out in the Election/Restriction requirement because claim 11 recites an insulin product that is patentably distinct from claim 1. Claim 11 is hereby withdrawn from consideration as being drawn to nonelected invention. Claims 1-8 and 12-13 are examined on the merit in this office action.  

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Withdrawn Objection
5.	Objection to claims 2-4 is hereby withdrawn in view of Applicant’s amendment to the claims.

Maintained Rejections
35 U.S.C. 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1, 6 and 12-13 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludvigsen et al (WO 2011/161124, filed with IDS). This rejection is maintained but revised in view of Applicant’s amendment to the claims.
9.	Ludvigsen et al teach an insulin analog, having cysteines substituted into two positions of the insulin, such as A10C, B4C (see page 13, line 35), meeting the limitation of instant claim 1 in part. Ludvigsen et al teach different insulin analogs consisting of desB1, desB24, desB25 and/or desB27 (see pp. 19-23), wherein some of the positions, such as A14 has been substituted with non-beta branched acidic or polar side chain (see for example, p. 20, compounds at lines 2, 9, 13 and 17 that show A10C, A14E and B4C), meeting the limitation of instant claims 1 and 6, in part. Ludvigsen et al teach that insulin analogs are combined with excipients which include polymer (see p. 41, line 5, for example). Ludvigsen et al further teach an insulin comprising a C-peptide connecting the C-terminus of the B-chain with the N-terminus of the A-chain (see page 37, lines 4-6), meeting the limitation of instant claims 1 and 6. Ludvigsen et al teach the composition for use in implants, injectable solutions, suspensions and transdermal administration (see page 39, line 30 to page 40, line 2). 
In regards to the recitation of “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” of claim 1, this is a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). Additionally, since Ludvigsen et al teach an insulin analog of instant claims, the insulin analog of Ludvigsen et al would inherently have the same properties and functionalities as the claimed insulin analog. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitations “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” (claim 1), “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]).
	Furthermore, the recitations of “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are intended use recitations (intended for topical and subcutaneous injection). Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.

Response to Applicant’s Arguments
10.	Applicant argues that “Claim 1 is amended to read, “…wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120 °C to provide the insulin composition.” Ludvisgen fails to teach or suggest such a combination of an insulin analogue and a polymer blend at a high temperature to provide an insulin composition. Applicant further argues that “None of the deletions desB1, desB24, desB25, or desB27 is recited in any of the present claims…Ludvigsen mentions the inclusion of polymers in passing as a binding agent in a tablet formulation, with  the other possibilities…also fails to mention formulation  or the insulin analogue at high temperature in any other manner.” Applicant argues that “Ludvigsen provides no enabling disclosure of a formulation of the insulin analogue in any way utilizing a polymer…Ludvigsen does not provide any teaching or suggestion of a connecting C-peptide beyond the bare disclosure that one may be present.” Applicant further argues that “…also disagrees with the Examiner’s characterization of the recitations of claims 12 and 13 as mere intended use. These claims recite the form that the insulin composition is fabricated into, which may predispose the composition to a particular use, but the claims still recite the structural form of the claimed composition.”
11.	Applicant’s arguments have been fully considered but are not found persuasive. Instant claims are drawn to an insulin composition comprising an insulin analog and a polymer blend. The claims are drawn to a product. In regards to Applicant’s argument that none of the deletions desB1, desB24, desB25, or desB27 of Ludvigsen is recited in any of the present claims. Instant claims recite, “The insulin composition comprises an insulin analog and a polymer blend...” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
	In regards to Applicant’s arguments that Ludvigsen et al do not teach the method of formulation including the use of a process step involving temperature in the range of 90-120 C, again, the instant claims are drawn to a product, i.e., an insulin composition. The end product “insulin composition comprising insulin analog and polymer blend” is the same. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). 
In regards to claims 12-13, the claims recite an intended use and a product by process. The insulin composition is fabricated (product by process) into a microneedle patch (intended use) adapted for topical application (intended use), for example. Therefore, it is deemed that the rejection is proper and is maintained herein. 

12.	Claims 1, 6 and 12-13 remain/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hovgaard et al (WO 2015/010927, filed with IDS). This rejection is maintained but revised in view of Applicant’s amendment to the claims.
13.	Hovgaard et al teach single chain insulin analogs comprising disulfide bonds for increased stability of the protein and further comprising glutamic acid substitution at position A14 (i.e., A14E) (see page 64, lines 8-13; page 104, line 4, for example), meeting the limitation of instant claims 1 and 6, in part. Hovgaard et al teach that the insulin analog compositions are coated with copolymer mixture comprising methyl acrylate-co-methyl methacrylate-co methacrylic acid (see Method 5, p. 181, lines 10-17). Hovgaard et al teach the coating of tablet and addition of 4.5% (w/w) polymer distributed evenly on the tablet cores (see Method 4, page 181, lines 4-5). Hovgaard et al teach a linker connecting the portions of insulin peptide…the linker comprises a neutral liner or cyclic amino acid residues…(see p. 116, lines 6-13). Hovgaard et al further teach pre-peptide-B-Arg-Arg-C-Lys-Arg-A, in which C is a connecting peptide (see page 116, lines 8-13). Furthermore, Hovgaard et al teach substitutions, deletions, additions relative to human insulin (see page 117, lines 1-15). 
In regards to the recitation of “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” of claim 1, this is a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). Additionally, since Hovgaard et al teach an insulin analog of instant claims, the insulin analog of Hovgaard et al would inherently have the same properties and functionalities as the claimed insulin analog. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitations “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” (claim 1), “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]).
	Furthermore, the recitations of “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are intended use recitations (intended for topical and subcutaneous injection). Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.

Response to Applicant’s Arguments
14.	Applicant argues that “Hovgaard does not address an active insulin, but rather its inactive precursor “preproinsulin”…Hovgaard’s definition of human insulin specifies the presence of two polypeptide chains. No reference to even the possibility of a single chain insulin in provided by Hovgaard…” Applicant further argues that “Hovgaard mentions the inclusion of polymers with an insulin analogue but these polymers clearly do not depend on the application of heat to form the composition….The method only calls for the mixing of components in powdered or granular form and pressing into tablets.” Applicant further argues that “…also disagrees with the Examiner’s characterization of the recitations of claims 12 and 13 as mere intended use. These claims recite the form that the insulin composition is fabricated into, which may predispose the composition to a particular use, but the claims still recite the structural form of the claimed composition.”
15.	Applicant’s arguments have been fully considered but are not found persuasive. Applicant’s arguments have been fully considered but are not found persuasive. Instant claims are drawn to an insulin composition comprising an insulin analog and a polymer blend. The claims are drawn to a product. In regards to Applicant’s argument that Hovgaard teaches preproinsulin and proinsulin, the claims recite an insulin analog. The broadest reasonable interpretation of an insulin analog includes preproinsulin and proinsulin. Instant claims recite, “The insulin composition comprises an insulin analog and a polymer blend...” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Therefore, there may be more amino acids on the N- and/or C-terminal ends of the connecting domain that is between the A and B domains.
	In regards to Applicant’s arguments that Hovgaard et al do not teach the method of formulation including the use of a process step involving temperature in the range of 90-120 C, again, the instant claims are drawn to a product, i.e., an insulin composition. The end product “insulin composition comprising insulin analog and polymer blend” is the same. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). 
In regards to claims 12-13, the claims recite an intended use and a product by process. The insulin composition is fabricated (product by process) into a microneedle patch (intended use) adapted for topical application (intended use), for example. Therefore, it is deemed that the rejection is proper and is maintained herein.


35 U.S.C. 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1-2, 6 and 12-13 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvigsen et al (WO 2011/161124, filed with IDS) in view of Qian et al (US 2013/0034602, cited in the previous office action). This rejection is maintained but revised in view of Applicant’s amendment to the claims.
21.	Ludvigsen et al teach an insulin analog, having cysteines substituted into two positions of the insulin, such as A10C, B4C (see page 13, line 35), meeting the limitation of instant claim 1 in part. Ludvigsen et al teach different insulin analogs consisting of desB1, desB24, desB25 and/or desB27 (see pp. 19-23), wherein some of the positions, such as A14 has been substituted with non-beta branched acidic or polar side chain (see for example, p. 20, compounds at lines 2, 9, 13 and 17 that show A10C, A14E and B4C), meeting the limitation of instant claims 1 and 6, in part. Ludvigsen et al teach that insulin analogs are combined with excipients which include polymer (see p. 41, line 5, for example). Ludvigsen et al further teach an insulin comprising a C-peptide connecting the C-terminus of the B-chain with the N-terminus of the A-chain (see page 37, lines 4-6), meeting the limitation of instant claims 1 and 6. Ludvigsen et al teach the composition for use in implants, injectable solutions, suspensions and transdermal administration (see page 39, line 30 to page 40, line 2). 
In regards to the recitation of “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” of claim 1, this is a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). Additionally, since Ludvigsen et al teach an insulin analog of instant claims, the insulin analog of Ludvigsen et al would inherently have the same properties and functionalities as the claimed insulin analog. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitations “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” (claim 1), “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]).
	Furthermore, the recitations of “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are intended use recitations (intended for topical and subcutaneous injection). Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.
The difference between the reference and the instant claim is that the reference does not teach that the polymer is PLGA.
22.	However, Qian et al teach a cationic nanoparticles comprising a polycationic polymer, a biodegradable polymer, and insulin molecule and a stabilizer…the biodegradable polymer is poly(lactic acid-co-glycolic acid) (PLGA) with molecular weight range of 20 to 40 kDa…and the insulin molecule is selected from the group consisting of regular insulin and insulin analog (see paragraph [0008] and claims 1-11). 
23.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ludvisgen et al and Qian et al to form an insulin composition comprising insulin analog and a polymer comprising PLGA. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since PLGA is a well-known polymer and is a biodegradable polymer, as taught by Qian et al. Additionally, Qian et al teach the biodegradable polymer PLGA in combination with insulin and insulin analogs. Therefore, one of ordinary skill in the art would expect that the insulin composition comprising insulin analog of instant claims and PLGA would be successful.

Response to Applicant’s Arguments
24.	Applicant’s argument in regards to Ludvisgen is reiterated. Applicant argues that “…Qian only reinforces Applicant’s argument that processing of an insulin analogue and polymer at 90-120 C would not have been obvious to one of ordinary skill in the art.” Applicant argues that “Therefore, Ludwigsen nor Qian teach, suggest or motivate one of ordinary skill in the art to modify and combine their teachings to arrive at the claimed invention.”
25.	Applicant’s arguments have been fully considered but are not found persuasive. Instant claims are drawn to an insulin composition comprising an insulin analog and a polymer blend. The claims are drawn to a product. In regards to Applicant’s argument that none of the deletions desB1, desB24, desB25, or desB27 of Ludvigsen is recited in any of the present claims. Instant claims recite, “The insulin composition comprises an insulin analog and a polymer blend...” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
	Qian et al teach cationic nanoparticles comprising biodegradable polymer, PLGA, insulin, and a stabilizer. Qian et al reference was used to show that PLGA can be combined with insulin in a formulation.
	In regards to Applicant’s arguments that Ludvigsen et al and Qian et al do not teach the method of formulation including the use of a process step involving temperature in the range of 90-120 C, again, the instant claims are drawn to a product, i.e., an insulin composition. The end product “insulin composition comprising insulin analog and polymer blend” is the same. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). 
In regards to claims 12-13, the claims recite an intended use and a product by process. The insulin composition is fabricated (product by process) into a microneedle patch (intended use) adapted for topical application (intended use), for example. Therefore, it is deemed that the combined art is prima facie obvious over instant claims 1-2, 6 and 12-13. The rejection is proper and is maintained herein.

26.	Claims 1-2, 5-6 and 12-13 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvigsen et al (WO 2011/161124, filed with IDS) in view of Qian et al (US 2013/0034602, cited in the previous office action), as applied to claims 1-2, 6 and 12-13 above, further in view of Lee et al (Macromolecular Bioscience, October 2015, 15(1): 1332-1337, filed with IDS) and Harris et al (Nature, 2003, 2: 214-221, cited in the previous office action). This rejection is maintained and revised in view of Applicant’s amendments, as set forth supra.
27.	The teachings of Ludvisgen et al and Qian et al is described, supra. 
	The difference between the references and instant claim is that the references do not teach PEG.
28.	However, Lee et al teach that PEGylation improves insulin stability during melt processing with PLGA (see abstract). Additionally, Harris et al teach that PEGylation, the process by which polyethylene glycol chains are attached to protein and peptide drugs, can increase the circulating half-life, and shield them from proteolytic enzymes, and improves pharmacokinetics (see abstract, and throughout the reference). 
29.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ludvigsen et al, Qian et al, Lee et al and Harris et al, since all the references teach insulin compositions. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Lee et al teach that using PEG during the processing with PLGA would successfully produce a stable insulin composition. Additionally, PEGylation of peptides and proteins increases half-life, protects from proteolytic enzymes and improves pharmacokinetics of the drug (peptide or protein). One of ordinary skill in the art would have a reasonable expectation of success of stable insulin composition.
Response to Applicant’s Arguments
30.	Applicant reiterates the arguments in regards to Ludvigsen and Qian. Applicant further argues that “neither Lee nor Harris cure the deficiencies of Ludvigsen and Qian…Lee teaches the PEGylation of lysozyme, not insulin…One of ordinary skill in the art would have found no teaching, suggestion or motivation to apply teachings regarding an enzyme that is already shown to be naturally resilient to the heat and stress of melt processing to insulin with a reasonable expectation of success.” Applicant further argues that “Harris also fails to provide a reasonable expectation of success in applying those teachings to insulin. Harris provides a general review of the state of the art with regard to PEGlyation of pharmaceutical compounds…Consideration the contents of Harris as a whole, one of ordinary sill in the art would not have found any suggestion of the desirability of combining PEG and insulin, nor would such an individual have any reasonable expectation of success.”
31.	Applicant’s arguments have been fully considered but are not found persuasive. The response to Applicant’s arguments in regards to Ludvisgen et al and Qian et al is described, supra. 
	In regards to Applicant’s arguments in regards to Lee et al and Harris et al references, Lee et al teach that PEGylation improves insulin stability during melt processing with PLGA (see abstract). Additionally, Harris et al teach that PEGylation, the process by which polyethylene glycol chains are attached to protein and peptide drugs, can increase the circulating half-life, and shield them from proteolytic enzymes, and improves pharmacokinetics.
          In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Qian et al teach that PLGA can be combined with insulin and insulin analog molecules, Lee et al teach PEGylation increases the insulin stability during processing with PLGA, and Harris et al teach that PEGylation, the process by which polyethylene glycol chains are attached to protein and peptide drugs, can increase the circulating half-life, and shield them from proteolytic enzymes, and improves pharmacokinetics. Therefore, one of ordinary skill in the art would be motivated to combine the teachings with a reasonable expectation that the combination of PEGylation would increase the stability and increase the circulating half-life and improve pharmacokinetics of the insulin analog in the composition. Therefore, the combined art is prima facie obvious over instant claims 1-2,5-6 and 12-13. The rejection is deemed to be proper is maintained herein. 

32.	Claims 1-6 and 12-13 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Hovgaard et al (WO 2015/010927, filed with IDS) in view of Qian et al (US 2013/0034602, cited in the previous office action), Lee et al (Macromolecular Bioscience, October 2015, 15(1): 1332-1337, filed with IDS) and Harris et al (Nature, 2003, 2: 214-221, cited in the previous office action). This rejection is maintained but revised in view of Applicant’s amendment to the claims.
33.	Hovgaard et al teach single chain insulin analogs comprising disulfide bonds for increased stability of the protein and further comprising glutamic acid substitution at position A14 (i.e., A14E) (see page 64, lines 8-13; page 104, line 4, for example), meeting the limitation of instant claims 1 and 6, in part. Hovgaard et al teach that the insulin analog compositions are coated with copolymer mixture comprising methyl acrylate-co-methyl methacrylate-co methacrylic acid (see Method 5, p. 181, lines 10-17). Hovgaard et al teach the coating of tablet and addition of 4.5% (w/w) polymer distributed evenly on the tablet cores (see Method 4, page 181, lines 4-5). Hovgaard et al teach a linker connecting the portions of insulin peptide…the linker comprises a neutral liner or cyclic amino acid residues…(see p. 116, lines 6-13). Hovgaard et al further teach pre-peptide-B-Arg-Arg-C-Lys-Arg-A, in which C is a connecting peptide (see page 116, lines 8-13). Furthermore, Hovgaard et al teach substitutions, deletions, additions relative to human insulin (see page 117, lines 1-15). 
In regards to the recitation of “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” of claim 1, this is a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). Additionally, since Hovgaard et al teach an insulin analog of instant claims, the insulin analog of Hovgaard et al would inherently have the same properties and functionalities as the claimed insulin analog. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitations “wherein the insulin analogue and polymer blend are combined by a process of manufacture that includes one or more steps within the temperature range 90-120°C to provide the insulin composition” (claim 1), “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]).
	Furthermore, the recitations of “…fabricated into a microneedle patch adapted for topical application” (claim 12), and “is fabricated into a suspension of microbeads adapted for subcutaneous injection” (claim 13) are intended use recitations (intended for topical and subcutaneous injection). Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.

The difference between the reference and instant claims is that the reference does not teach the PLGA as the polymer, % composition of PLGA, and polyethylene glycol.
34.	However, Qian et al teach a cationic nanoparticles comprising a polycationic polymer, a biodegradable polymer, and insulin molecule and a stabilizer…the biodegradable polymer is poly(lactic acid-co-glycolic acid) (PLGA) with molecular weight range of 20 to 40 kDa…and the insulin molecule is selected from the group consisting of regular insulin and insulin analog (see paragraph [0008] and claims 1-11). 
35.	Lee et al teach that PEGylation improves insulin stability during melt processing with PLGA (see abstract). Additionally, Harris et al teach that PEGylation, the process by which polyethylene glycol chains are attached to protein and peptide drugs, can increase the circulating half-life, and shield them from proteolytic enzymes, and improves pharmacokinetics (see abstract, and throughout the reference). 
36.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hovgaard et al, Qian et al, Lee et al and Harris, since all the references teach insulin compositions. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since PLGA is a well-known polymer and is a biodegradable polymer, as taught by Qian et al. Additionally, Qian et al teach the biodegradable polymer PLGA in combination with insulin and insulin analogs. Therefore, one of ordinary skill in the art would expect that the insulin composition comprising insulin analog of instant claims and PLGA would be successful. 
One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Lee et al teach that using PEG during the processing with PLGA would successfully produce a stable insulin composition. Additionally, PEGylation of peptides and proteins increases half-life, protects from proteolytic enzymes and improves pharmacokinetics of the drug (peptide or protein). One of ordinary skill in the art would have a reasonable expectation of success of stable insulin composition.
In regards to the % polymer composition, one of ordinary skill in the art would be motivated to optimize since optimizing the composition and the formulation would at least enhance activity and/or function of the composition. The MPEP states that,  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)” One of ordinary skill in the art would have a reasonable expectation of success, since “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation.”

Response to Applicant’s Arguments
37.	Applicant reiterates the arguments in regards to Hovgaard et al. Applicant argues that “Hovgaard fails to teach of (sic) suggest a single-chain insulin at all and merely discloses preproinsulin and proinsulin, both of which are distinct from active insulin and lack a linking peptide of 5-11 amino acids…fails to teach or suggest a method of formulation including the use of a process step involving temperature in the range of 90-120 C. Qian also fails to teach or suggest such a high temperature synthesis method and only teaches the opposite…Neither Lee nor Harris teach or suggest the use of polyethylene glycol in an insulin formulation and both references fail to teach or suggest the use of free PEG in any pharmaceutical formulation.”
38.	Applicant’s arguments have been fully considered but are not found persuasive.
Instant claims are drawn to an insulin composition comprising an insulin analog and a polymer blend. The claims are drawn to a product. In regards to Applicant’s argument that Hovgaard teaches preproinsulin and proinsulin, the claims recite an insulin analog. The broadest reasonable interpretation of an insulin analog includes preproinsulin and proinsulin. Instant claims recite, “The insulin composition comprises an insulin analog and a polymer blend...” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Therefore, there may be more amino acids on the N- and/or C-terminal ends of the connecting domain that is between the A and B domains.
	In regards to Applicant’s arguments that Hovgaard et al do not teach the method of formulation including the use of a process step involving temperature in the range of 90-120 C, again, the instant claims are drawn to a product, i.e., an insulin composition. The end product “insulin composition comprising insulin analog and polymer blend” is the same. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). 
In regards to claims 12-13, the claims recite an intended use and a product by process. The insulin composition is fabricated (product by process) into a microneedle patch (intended use) adapted for topical application (intended use), for example. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Qian et al teach that PLGA can be combined with insulin and insulin analog molecules, Lee et al teach PEGylation increases the insulin stability during processing with PLGA, and Harris et al teach that PEGylation, the process by which polyethylene glycol chains are attached to protein and peptide drugs, can increase the circulating half-life, and shield them from proteolytic enzymes, and improves pharmacokinetics. Therefore, one of ordinary skill in the art would be motivated to combine the teachings with a reasonable expectation that the combination of PEGylation would increase the stability and increase the circulating half-life and improve pharmacokinetics of the insulin analog in the composition. 
Therefore, the combined art is prima facie obvious over instant claims 1-6 and 12-13. Therefore, it is deemed that the rejection is proper and is maintained herein.

CLOSEST ART
39.	As indicated in the previous office action, the closest art to instant SEQ ID NOs: 10 and 15 is Weiss patent (US Patent No. 11174303, cited in the previous office action). Weiss patent teaches instant SEQ ID NO: 10 (see SEQ ID NO: 30) and instant SEQ ID NO: 15 (see SEQ ID NO: 31). Weiss patent has a later filing date of 3/7/2018, and a priority date of March 7, 2017.

40.	As indicated in the previous office action, the closest art to instant SEQ ID NO: 12 is Weiss reference (US 2018/0265560, cited in the previous office action). Weiss reference teaches a 57mer sequence having 93.4% sequence identity to instant SEQ ID NO: 12 (see SEQ ID NO: 10).



CONCLUSION
	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654